Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 1 of 19

Guy W. Rogers

Jon A. Wilson

BROWN LAW FIRM, P.C.

315 North 24™ Street

P.O. Drawer 849

Billings, MT 59103-0849

Tel. (406) 248-2611

Fax (406) 248-3128

Attorneys for Defendants Watchtower Bible and Tract Society of New York, Inc.,
and Watch Tower Bible and Tract Society of Pennsylvania

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TRACY CAEKAERT, and CAMILLIA ) Cause No. CV 20-52-BLG-SPW
MAPLEY,

BRIEF IN SUPPORT OF
DEFENDANT WATCH TOWER
BIBLE AND TRACT SOCIETY OF
PENNSYLVANIA’S MOTION TO
DISMISS PURSUANT TO RULE

)
)
)
)
Plaintiffs,
)
WATCHTOWER BIBLE AND 12(b)(2), FED.R.CIV.P.
)
)
)
)
)
)
)
)

VS.

TRACT SOCIETY OF NEW YORK,
INC., WATCH TOWER BIBLE AND
TRACT SOCIETY OF
PENNSYLVANIA, and BRUCE
MAPLEY SR.,

Defendants.

 

INTRODUCTION
COMES NOW Defendant Watch Tower Bible and Track Society of
Pennsylvania (hereinafter “WTPA”), by and through its attorneys, and respectfully
submits its brief in support of its Motion to Dismiss Pursuant to Rule 12(b)(2),

Fed.R.Civ.P. For the reasons explained herein, WIPA is not subject to either the

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 1
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 2 of 19

general or specific jurisdiction of this Court, and the exercise of personal
jurisdiction over WTPA by this Court would not comport with due process.
Plaintiffs’ claims against WIPA should therefore be dismissed with prejudice for
lack of personal jurisdiction pursuant to Rule 12(b)(2), Fed.R.Civ.P., and WTPA
respectfully requests such relief.
FACTUAL BACKGROUND

A. PLAINTIFFS’ COMPLAINT

Plaintiffs’ Complaint and Jury Demand (hereinafter “Complaint”) alleges
this Court has personal jurisdiction over WTPA as follows:

This Court may properly maintain personal jurisdiction over . . .

[WTPA] because [it is a] business entit[y] operating in the State of

Montana and this judicial district who’s [sic] acts and omissions

resulted in the accrual of the tort actions plead [sic] below, [was]

directly involved in the acts and omissions at issue in this case, and

[its] presence in and contacts with the State of Montana and this

judicial district are sufficient to support an exercise of jurisdiction that

comports with traditional notions of fair play and substantial justice.
See Complaint, { 8. Plaintiffs’ Complaint is generally constructed around the
existence of an entity that is not a party to this lawsuit, referred to throughout the
Complaint as “the Jehovah’s Witness Church” or “the Church”. See, e.g., id, 19
11,31.

Plaintiffs allege that baptized publishers, ministerial servants, and elders
(which exist within the faith of Jehovah’s Witnesses), are all agents of WIPA. Id.

’

{ 16. Plaintiff continue that WTPA is the “publishing wing” of “the Church” and

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed. R.Civ.P. - 2
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 3 of 19

is “responsible for creating and transmitting church policy and doctrine to local
congregations and members”. Jd., 917. Plaintiffs assert WIPA “instructs its
members to report wrongdoing to their local Elders, rather than reporting such
conduct to law enforcement”, “controls how allegations of child sexual abuse
committed by church members are handled”, and “instructs and commands its
local congregations to not report child sexual abuse to law enforcement or child
protective services”. Id., f] 18-20. Plaintiffs allege they were sexually abused by
several persons, that the abuse was reported to elders who did not report such
abuse to local authorities, and that their father continued to abuse them after they
were allowed to rejoin the Congregation of Jehovah’s Witnesses in Hardin,
Montana. /d., {9 33-47.
B. AFFIDAVIT OF PHILIP BRUMLEY

Attached hereto as Exhibit 1 is the Affidavit of Philip Brumley (hereinafter
“Brumley Affidavit”), who is the General Counsel of WIPA. See Brumley
Affidavit, { 1. As explained therein, WTPA is a non-profit religious membership
corporation formed under the laws of the state of Pennsylvania that has its
registered office in Tuxedo Park, New York. See Brumley Affidavit, 99 3-4.
WTPA is not, nor has it ever been, registered to do business in the State of

Montana. Jd., 4/8. WTPA has no agent for service of process in Montana. Id., § 9.

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 3
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 4 of 19

The primary purposes of WTPA are to hold copyright to various
publications of the religion known as Jehovah’s Witnesses, and to provide
humanitarian aid to communities after natural disasters. Jd., 13. The
publications to which WTPA owns copyrights include The Watchtower and
Awake! magazines, as well as books, tracts and brochures that are used to explain
various aspects of the Bible. Jd., § 14.

WTPA does not author the substantive content or print hard copies of the
books, magazines, brochures and tracts referred to above. Jd., 415. On the
contrary, they are published by co-defendant Watchtower Bible and Tract Society
of New York, Inc. (hereinafter “WTNY”), a separate corporation organized and
existing under the laws of the State of New York as a not-for-profit religious
corporation. Id., [| 16-17. WTNY’s headquarters are in Wallkill, New York. Id,
417.

WTPA has no offices or employees in Montana. Jd., 97. It has no contact
with congregations of Jehovah’s Witnesses located in Montana. Jd., 910. It does
not establish or disseminate policy or procedure to congregations of Jehovah’s
Witnesses in Montana. Jd, 411. It does not appoint or remove elders, ministerial
servants or publishers in congregations of Jehovah’s Witnesses in Montana. Id., 4
12. It owns no assets in Montana and does not conduct business in Montana. Id.,
q§ 7-8.

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 4
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 5 of 19

ARGUMENT
A. GENERAL PRINCIPLES OF PERSONAL JURISDICTION

“Personal jurisdiction is a court’s power over the parties in a proceedings.”
First Natl. Bank of Sioux Falls v. Estate of Carlson, __ F.Supp.3d.__, 2020 WL
1434276, *1 (D. Mont. 2020) (citations omitted). The requirement of personal
jurisdiction protects the nonresident defendant’s liberty interests. Phillips
Petroleum Co. v. Shutts, 472 U.S. 797, 807, 105 S.Ct. 2965, 2972, 86 L.Ed.2d 628
(1985); see also Walden v. Fiore, _ U.S.__, 134. S.Ct. 1115, 1122 (2014)
(personal jurisdiction requirements are meant to principally protect the liberty of
the nonresident defendant, not the convenience of plaintiffs or third parties).

The burden is on a plaintiff to demonstrate jurisdiction is appropriate when a
defendant files a motion to dismiss for lack of personal jurisdiction.
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9" Cir. 2004). In
analyzing a motion to dismiss, a plaintiffs version of the facts is taken as true
when uncontroverted. AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588
(9" Cir. 1996). However, a plaintiff cannot rely solely on the bare allegations of
the plaintiff's complaint. First Natl. Bank of Sioux Falls, *1. “Conclusory
allegations and unwarranted inferences...are insufficient to defeat a motion to

dismiss.” Fischer v. Intl. Student Exch., Inc., 2015 WL 2095237, *2 (D. Mont.

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 5
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 6 of 19

2015) (citing Johnson v. Lucent Technologies, Inc., 653 F.3d 1000, 1010 (9" Cir.
2011)).

The following determinations must be made for a federal court to exercise
personal jurisdiction over a non-resident defendant in a diversity case such as this
one: “(1) whether an applicable state rule or statute confers personal jurisdiction
over the defendant; and (2) whether assertion of jurisdiction comports with
constitutional principles of due process.” First Natl. Bank of Sioux Falls, *2
(citing Data Disc Inc. v. Systems Tech. Assocs., 557 F.2d 1280, 1286 (9" Cir.
1997)). The first determination must be made by looking to Montana law. Id.
(citing Haywood v. Travelers Indem. Co. of Am., 2006 WL 2860588, *2 (D. Mont.
2016).

The two-step test utilized by the Montana Supreme Court to determine
whether a non-resident defendant is subject to the personal jurisdiction of a
Montana court is basically the same as the rule set forth above. The first step of
the test is to determine whether personal jurisdiction exists under Mont.R.Civ.P.
4(b)(1), Montana’s long-arm statute. DeLeon v. BNSF Ry. Co., 2018 MT 219, §
10, 392 Mont. 446, 426 P.3d 1 (citing Milky Whey, Inc. v. Dairy Partners, LLC,
2015 MT 18, ¥ 18, 378 Mont. 75, 342 P.3d 13). Ifthe first step is satisfied, the
second step of the test is to determine whether the exercise of personal jurisdiction
over the defendant is constitutional in that it conforms with “‘the traditional

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 6
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 7 of 19

notions of fair play and substantial justice embodied in the due process clause.”

DeLeon, { 10 (citing Milky Whey, § 18 (quoting Cimmaron Corp. v. Smith, 2003

MT 73, 4 10, 315 Mont. 1, 67 P.3d 258)).

As to whether personal jurisdiction exists under Mont.R.Civ.P. 4(b)(1),

Montana’s long-arm statute provides:

(1) Subject to Jurisdiction. All persons found within the state of
Montana are subject to the jurisdiction of Montana courts.
Additionally, any person is subject to the jurisdiction of Montana
courts as to any claim for relief from the doing personally, or through
an employee or agent, of any of the following acts:

(A)
(B)

(C)

(D)

(E)

(F)

(G)

the transaction of any business within Montana;

the commission of any act resulting in accrual within
Montana of a tort action;

the ownership, use, or possession of any property, or of
any interest therein, situated within Montana;

contracting to insure any person, property, or risk located
within Montana at the time of contracting;

entering into a contract for services to be rendered or for
materials to be furnished in Montana by such person;

acting as director, manager, trustee, or other officer of a
corporation organized under the laws of, or having its
principal place of business within, Montana; or

acting as personal representative of any estate within
Montana.

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant

to Rule 12(b)(2), Fed.R.Civ.P. - 7
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 8 of 19

See Mont.R.Civ.P. 4(b)(1). Personal jurisdiction can be either general or specific,
and both principles are incorporated in the long-arm statute. Simmons Oil Corp. v.
Holly Corp., 244 Mont. 75, 83, 796 P.2d 189, 194 (1983).
In assessing whether the exercise of due process would comport with due
process, the Ninth Circuit has adopted the following three-part test:
(1) _ the non-resident defendant must purposefully direct his
activities or consummate some transaction with the forum or
resident thereof; or perform some act by which he purposefully
avails himself of the privilege of conducting activities in the

forum, thereby invoking the benefits and protections of its laws;

(2) the claim must be one which arises out of or relates to the
defendant’s forum-related activities; and

(3) the exercise of jurisdiction must comport with fair play and
substantial justice, i.e. it must be reasonable.

First Natl. Bank of Sioux Falls, *3 (citations omitted). The Montana Supreme
Court adopted this test in Simmons v. State, 206 Mont. 264, 276, 670 P.2d 1372,
1378-79 (Mont. 1983). As the Ninth Circuit has observed, this test “ensures that a
defendant will not be haled into a jurisdiction solely as a result of random,
fortuitous, or attenuated contacts.” Freestream Aircraft (Bermuda) Limited v. Aero
Law Group, 905 F.3d 597, 603 (9th Cir. 2018) (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985)).

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 8
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 9 of 19

B. WTPA IS NOT SUBJECT TO THIS COURT’S PERSONAL
JURISDICTION

1. WTPA Is Not Subject to the General Personal Jurisdiction of Montana
Courts

A defendant who can be “found within” Montana pursuant to the first
sentence of Mont.R.Civ.P. 4(b)(1) is subject to the general personal jurisdiction of
Montana courts. Simmons Oil, 244 Mont. at 83, 796 P.2d at 194. The home ofa
corporation such as WTPA is generally where it is incorporated or maintains its
principal place of business. First Natl. Bank of Sioux Falls, *3; see also DeLeon, 4
8. To establish general jurisdiction over a foreign corporation, its contact with the
state must be “so ‘continuous and systematic’ as to render them essentially at home
in the forum state.” BNSF Ry. Co. v. Tyrell, _ U.S.__, 137 S. Ct. 1549, 1558,
198 L.Ed.2d 36 (2017) (citations omitted). To be “‘essentially at home’” in a state
is “comparable to a domestic enterprise in that State.’” First Natl. Bank of Sioux
Falls, *3 (quoting Daimler AG v. Bauman, 571 U.S. 117, 133, n. 11, 134 S.Ct. 746,
187 L.Ed.2d 624 (2014)). Being registered to do business in Montana and
conducting business in Montana is insufficient to establish general personal
jurisdiction, as “subjecting a corporation to general personal jurisdiction
everywhere it does business is inconsistent with due process.” DeLeon, § 23

(citations omitted).

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 9
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 10 of 19

Considering the present case, WTPA is not at home in Montana. As
explained in the Brumley Affidavit, WIPA is incorporated in Pennsylvania, and its
registered office is in New York. WTPA has never been registered to do business
in Montana and does not conduct any business in Montana, so it has even less
contact with Montana than was at issue in DeLeon. WTPA also does not have
“continuous and systematic” contacts with Montana, as it has no employees in
Montana, owns no assets in Montana, has no contact with congregations of
Jehovah’s Witnesses located in Montana, does not establish or disseminate policy
or procedure to congregations of Jehovah’s Witnesses in Montana, and does not
appoint or remove elders, ministerial servants or publishers in congregations of
Jehovah’s Witnesses in Montana. In total, WIPA cannot be “found within”
Montana for purposes of general personal jurisdiction.

2. WIPA Is Not Subject to the Specific Personal Jurisdiction of
Montana Courts

In considering specific personal jurisdiction, Montana courts look to “the
‘relationship among the defendant, the forum, and the litigation[.]’” Buckles by
and through Buckles v. Contl. Resources, Inc., 2017 Mt 235, § 15, 388 Mont. 517,
402 P.3d 1213 (citing Tackett v. Duncan, 2014 MT 253, § 19, 376 Mont. 348, 334
P.3d 920). This inquiry is dependent upon “whether the nonresident defendant’s
‘suit-related conduct’ created a substantial connection with” Montana. Tackett, J

19 (citing Walden, 134 S.Ct. at 1121). The relationship of a defendant with the

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 10
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 11 of 19

forum and the litigation “must arise out of contact that the ‘defendant himself’
created with the forum.’” Buckles, § 15 (citing Tackett, | 32) (emphasis in
original). A defendant’s relationship with other parties, including the plaintiff or
third-parties, is an insufficient basis for personal jurisdiction. Tackett, § 33
(quoting Walden, 134 S.Ct. at 1123). Alleged injury to a forum resident is
insufficient to create a connection with a nonresident defendant and the forum. Id,
q 35.

Plaintiffs contend Mont.R.Civ.P. 4(b)(1)(A) regarding “the transaction of
any business within Montana” and (B) regarding “the commission of any act
resulting in accrual within Montana of a tort action” are satisfied. See Complaint,
{| 8. Considering subpart (A), “the exercise of personal jurisdiction is proper under
M[ont].R.Civ.P. 4(6)(1)(A) where substantial interactions occur within Montana.”
Milky Whey, § 27 (citations omitted). No such substantial interactions are present
here. As set forth in the Brumley Affidavit, WIPA does not conduct any business
in Montana. Just as entering into a contract with a resident of Montana is
insufficient to determine a nonresident defendant transacted business in Montana,
merely owning the copyright to publications allegedly employed by individuals in
Montana as claimed by Plaintiffs is insufficient to satisfy Mont.R.Civ.P.

4(b)(1)(A). Cimmaron, ¥ 14 (citation omitted).

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 11
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 12 of 19

Turning to Mont.R.Civ.P. 4(b)(1)(B), a tort does not accrue in Montana
when all acts giving rise to the claim(s) occur in another state. Milky Whey, § 24
(citing Bi-Lo Foods v. Alpine Bank, 1998 MT 40, § 31, 287 Mont. 367, 955 P.2d
154). When determining the place of accrual, Montana courts look “not to the
location of the injury but [rather] to the location of the injury-causing event.”
Rodoni v. Royal Outdoor Prods., Inc., 2019 WL 2300400, *2 (D. Mont. 2019)
(citation omitted). Here, Plaintiffs have failed to identify any acts by WTPA that
allegedly occurred in Montana; rather, Plaintiffs are alleging WIPA breached
duties by its acts outside of Montana. Given the lack of contacts between WITPA
and Montana as discussed above, any alleged failure on the part of WIPA to report
allegedly known sexual abuse, to train individuals, and to investigate and respond
to alleged sexual abuse, necessarily occurred outside of Montana. See Complaint,
| 62. As such, Mont.R.Civ.P. 4(b)(1)(B) is not satisfied pursuant to the reasoning
in Milky Whey and Rodoni.

3. The Exercise of Personal Jurisdiction Over WIPA by Montana Courts
Would Not Comport with Due Process

Since WTPA is not subject to either the general personal jurisdiction or the
specific general jurisdiction of Montana courts as discussed above, the first part of
the personal jurisdiction test is not satisfied and no further analysis is necessary.
B.T, Metal Works v. United Die and Mfg. Co., 2004 MT 286, § 16, 323 Mont. 308,

100 P.3d 127 (citing Simmons, 206 Mont. at 272, 670 P.2d at 1376 (if the

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 12
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 13 of 19

nonresident defendant “did not engage in any of the several activities enumerated
in [Montana’s] long-arm statute, [the] analysis ends and [the] court must decline
jurisdiction”). However, even if the first part of the test was satisfied, the exercise
of personal jurisdiction over WTPA by this Court would not comport with due
process.

Considering the first part of the due process test, whether the nonresident
defendant purposefully directed its activities or consummated some transaction
with the forum, it is different depending on the type of claim at issue:

We often use the phrase “purposeful availment,” in shorthand fashion,

to include both purposeful availment and purposeful direction .. . but

availment and direction are, in fact, two distinct concepts. A

purposeful availment analysis is most often used in suits sounding in

contract .... A purposeful direction analysis, on the other hand, is

most often used in suits sounding in tort.

Schwarzenegger, 374 F.3d at 802 (internal citations omitted). Since Plaintiffs’
claims sound in tort, the “purposeful direction” analysis, often called the “effects”
test, is at issue. Id., 374 F.3d at 803 (citation omitted).

Under the effects test, a defendant “must have ‘(1) committed an intentional
act, (2) expressly aimed at the forum state, (3) causing harm that the defendant
knows is likely to be suffered in the forum state.’” Axiom Foods, Inc. v. Acerchem
Intl., Inc., 874 F.3d 1064, 1069 (9" Cir. 2017) (citations omitted). In considering

the “expressly aimed” factor, Montana courts consider “the defendant’s own

contacts with the forum state, not to the defendant’s knowledge of a plaintiff's

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 13
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 14 of 19

connection to the forum.” Mountain View Orchards v. Northwest Wholesale, Inc.,
2020 WL 1677290, *3 (D. Mont. 2020) (citation omitted). Express aiming
requires “‘something more’ than ‘a foreign act with foreseeable effects in the
forum state.’” Pakootas v. Teck Cominco Metals, Ltd., 905 F.3d 565, 577 (9th Cir.
2018) (citation omitted). A plaintiff “cannot be the only link between the
defendant and the forum.” Mountain View Orchards, *3 (citing Walden, 571 U.S.
at 285). As such, the question is not whether a plaintiff experienced a particular
injury or effect, but rather whether the defendant’s conduct connects it to the forum
in a meaningful way. Id.

Considering the present case, WIPA merely held copyrights to published
material which was allegedly used by individuals in Montana to cause harm to
Plaintiffs. That fact alone, however, does not mean WTPA aimed its activities at
Montana, and there is no indication WTPA created any connection with Montana
in a meaningful way. Plaintiffs’ general assertion that material published by
WTPA was used by individuals in Montana to cause harm to Plaintiffs is also
insufficient to establish WIPA knew harm was likely to by suffered in Montana by
its actions or inactions. In total, the effects test is not satisfied.

Turning to the second part of the due process test, Plaintiffs’ claims do not
arise out of any forum-related activities on the part of WITPA. As the Montana
Supreme Court has explained:

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 14
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 15 of 19

the suit must arise out of or relate to the defendant’s contacts with the

forum. In other words, there must be an affiliation between the forum

and the underlying controversy, principally, an activity or an

occurrence that takes place in the forum State and is therefore subject

to the State’s regulation.

Gateway Hospitality Group Inc. v. Philadelphia Idem. Ins. Co., 2020 MT 125, ]
37, Mont. , ss P.3d__ (citations omitted; italics in original).

As discussed above, WIPA has no Montana-related activities. WTPA has
never been registered to do business in Montana, does not conduct any business in
Montana, has no employees in Montana, owns no assets in Montana, has no
contact with congregations of Jehovah’s Witnesses located in Montana, does not
establish or disseminate policy or procedure to congregations of Jehovah’s
Witnesses in Montana, and does not appoint or remove elders, ministerial servants
or publishers in congregations of Jehovah’s Witnesses in Montana. Given the
absence of Montana-related activities on the part of WIPA, the second part of the
due process test is not satisfied.

As to the third part of the due process test, reasonableness, the following

factors must be balanced:

(1) _ the extent of the defendant’s purposeful interjection into the
forum state;

(2) the burden on the defendant in defending in the forum;

(3) the extent of the conflict with the sovereignty of the defendant’s
state;

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 15
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 16 of 19

(4) the forum state’s interest in adjudicating the dispute;
(5) the most efficient judicial resolution of the controversy;

(6) the importance of the forum to the plaintiff's interest in
convenient and effective relief; and

(7) the existence of an alternative forum.

Colstrip Energy LP v. JBED Ventures, LLC, 2019 WL 4745339, *6 (D. Mont.
2019) (citation omitted). These factors are not mandatory tests; rather, they simply
illustrate the concept of fundamental fairness which must be considered in each
jurisdictional analysis. Simmons Oil, 244 Mont. at 88, 796 P.2d at 197. However,
as the United States Supreme Court has stated, “the ‘primary concern’ is ‘the
burden on the defendant.’” Bristol-Myers Squibb Co. v. Superior Court of
California, San Francisco County, __ U.S.___ 137 S.Ct. 1773, 1780, 198 L.Ed.2d
395 (2017) (citation omitted).

Weighing the above factors makes clear it would be unreasonable to exercise
personal jurisdiction over WIPA. The first factor weighs against exercising
personal jurisdiction over WTPA as it has not purposefully injected itself into
Montana. The same is true as to the second factor, as WITPA would be burdened
by having to litigate the lawsuit in a forum it lacks any connection with. This
burden should be paramount to this Court’s analysis. Id., 137 S.Ct. at 1780
(citation omitted). As to the third factor, Plaintiffs cannot argue they would be

more burdened by litigating their claims against WIPA in New York or

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 16
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 17 of 19

Pennsylvania rather than Montana, as neither of them are Montana residents. See
Complaint, {J 1-2. Turning to the fourth factor, Montana has no interest in
adjudicating whether an entity like WTPA that lacks any connection to Montana
committed any torts. As to the fifth factor, Montana would not be the most
efficient forum since WTPA has no connection with Montana and none of the
other parties are residents of Montana. See Complaint, {] 1-3, 5. The fact none of
the parties are Montana residents also puts into question the importance of
Montana to the Plaintiffs’ interest in convenience and effective relief per the sixth
factor, and per the seventh factor, alternative forums including New York and
Pennsylvania exist.
CONCLUSION

For the reasons set forth herein, WIPA is not subject to either the general or
specific personal jurisdiction of this Court, and the exercise of personal jurisdiction
over WIPA by this Court would not comport with due process. WTPA therefore
respectfully requests an Order from this Court dismissing Plaintiffs’ claims against
it with prejudice for lack of personal jurisdiction pursuant to Rule 12(b)(2),
Fed.R.Civ.P.
HI
//

|

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed. R.Civ.P. - 17
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 18 of 19

DATED this 22" day of June, 2020.

By:

/s/ Guy W. Rogers

Guy W. Rogers

BROWN LAW FIRM, P.C.
Attorneys for Defendants Watchtower
Bible and Tract Society of New York,
Inc., and Watch Tower Bible and
Tract Society of Pennsylvania

CERTIFICATE OF COMPLIANCE

Pursuant to L.R. 7.1(d)(2)(E), the undersigned hereby certifies this brief

complies with L.R. 7.1(d)(2)(A). According to the word-processing unit used to

prepare this brief, the word count is 3,757 words excluding caption and certificates

of service and compliance.
DATED this 22" day of June, 2020.

By:

/s/ Guy W. Rogers

Guy W. Rogers

BROWN LAW FIRM, P.C.
Attorneys for Defendants Watchtower
Bible and Tract Society of New York,
Inc., and Watch Tower Bible and
Tract Society of Pennsylvania

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 18
Case 1:20-cv-00052-SPW Document 14 Filed 06/22/20 Page 19 of 19

CERTIFICATE OF SERVICE

I hereby certify that, on June 22, 2020, a copy of the foregoing was served on

the following person(s):

1. U.S. District Court, Billings Division

2. Robert L. Stepans
Ryan R. Shaffer
James C. Murnion

MEYER, SHAFFER & STEPANS, PLLP

430 Ryman Street
Missoula, MT 59802

3. Bruce G. Mapley Sr.
3905 Caylan Cove
Birmingham, AL 35215

by the following means:

 

1,2 CM/ECF
Hand Delivery
3 U.S. Mail

Fax
E-Mail
Overnight Delivery Services

/s/ Guy W. Rogers

Guy W. Rogers

BROWN LAW FIRM, P.C.
Attorneys for Defendants Watchtower
Bible and Tract Society of New York,
Inc., and Watch Tower Bible and
Tract Society of Pennsylvania

Brief in Support of Defendant Watch Tower Bible and Tract Society of Pennsylvania’s Motion to Dismiss Pursuant
to Rule 12(b)(2), Fed.R.Civ.P. - 19
